 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   YRASEMA ORTIZ,                                     Case No.: 20-CV-0124 W (RBB)
10                                     Plaintiff,
                                                        ORDER GRANTING DISMISSAL
11   v.                                                 WITH PREJUDICE [DOC. 15]
12   NAVY FEDERAL CREDIT UNION,
13                                   Defendant.
14
15        Plaintiff requests the Court to dismiss this action pursuant to Fed. R. Civ. P. 41.
16   [Doc. 15.] Good cause appearing, this action is dismissed WITH PREJUDICE. The
17   pending Motion to Dismiss is DENIED AS MOOT. [Doc. 7.]
18
19        IT IS SO ORDERED.
20   Dated: March 19, 2020
21
22
23
24
25
26
27
28

                                                    1
                                                                               20-CV-0124 W (RBB)
